Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-4, 7-9, and 11 use the term “logic to” throughout the claims to denote functions (operations) that are performed by the media access circuitry.  The Office is NOT interpreting these claim as invoking 112(f) for the following reasons:
“logic to” is not an identified nonce term (see MPEP 2181 I. A.)
As “logic to” it is used in conjunction with “the media access circuitry”, the Office has determined that this provides sufficient structure and/or material for performing the rd prong of the 3 prong analysis. (see MPEP 2181 I.) 
The Office however notes that the list of nonce terms listed in the MPEP section 2181 I.A. is a non-exhaustive list, and therefore the term “logic to” may still lend the claims to be construed this way by the courts, even when used in conjunction with “the media access circuitry”.   In light of the Court of Appeals for the Federal Circuit decision on Egenera v. Cisco (opinion attached), where the term “logic to”, even in conjunction with a “control node” was interpreted by the Courts to invoke 112(f), which subsequently led to claim invalidation, the Office recommends either amending the claims to preclude the use of “logic to” via 312 amendment and/or make a statement on the record that explicitly states that the terms “logic to” is not a nonce term, and that the applicant does not intend for the claims to be interpreted under 112(f) and that the applicant agrees with the Office’s assessment that the claims limitation do not invoke 112(f).  In the event that the applicant decides to submit a 312 amendment, the examiner highly recommends having an interview to discuss the proposed 312 amendment prior to submission to ensure that it will be accepted (especially if submitted with the appropriate allowance fees.)

 Allowable Subject Matter
Claims 1-4, 7-9, and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The examiner generally agrees with the arguments presented on pages 6-7 of the remarks filed on 7/9/2021, however the examiner would like to further emphasize the following:
media access circuitry communicatively coupled with a memory controller and a memory media”, wherein the “media access circuitry” (note: not the memory controller) is responsible for both disabling the managing of the memory media by the memory controller while a memory access operation is being performed and also adjust(ing) a memory access block size that is used to access matrix data in the memory media “while the requested memory access operation is performed”.  Even when the prior art is taken in combination with each other, they would still fail to teach or make obvious every element of the claimed invention when the claims are taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON W BLUST/Primary Examiner, Art Unit 2137